In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                     No. 02-18-00178-CV

ENERQUEST OIL & GAS, L.L.C.,                 §    On Appeal from the 141st District
Appellant                                         Court
                                             §
V.                                                of Tarrant County (141-290089-17)
                                             §
ANTERO RESOURCES CORPORATION,                     January 31, 2019
Appellee                                     §
                                                  Opinion by Chief Justice Sudderth


                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and we render a judgment dismissing EnerQuest Oil & Gas, L.L.C.

for lack of personal jurisdiction.

       It is further ordered that appellee Antero Resources Corporation shall pay all of

the costs of this appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS

                                         By __/s/ Bonnie Sudderth________________
                                            Chief Justice Bonnie Sudderth